          Case 1:19-cv-03729-DLF Document 27 Filed 02/17/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
BLACK ROCK CITY LLC and                         )
                                                )
BURNING MAN PROJECT,                            )
                                                )
       Plaintiffs,                              )
                                                )
               v.                               )     Civil Action No. 19-cv-03729-DLF
                                                )
                                                )
SCOTT DE LA VEGA, ACTING                        )
SECRETARY OF THE INTERIOR et al.,1              )
                                                )
       Defendants.                              )
                                                )

                DEFENDANTS’ NOTICE OF FILING REVISED
    CERTIFIED LIST OF THE CONTENTS OF THE ADMINISTRATIVE RECORD

       In accordance with Local Rule 7(n), Defendants Scott de la Vega, Acting Secretary of

the Department of the Interior, et al., hereby provide notice of filing a revised certified list of

the contents of the Administrative Record. A declaration certifying the contents of the

Revised Administrative Record is attached as Exhibit 1. The Revised Index and Certified List

of Contents of the Administrative Record is attached as Exhibit 2. Defendants have served by

electronic file sharing upon Plaintiffs’ counsel the complete Revised Administrative Record

and a copy of the Revised Index and Certified List hyperlinked to individual Record

documents.

DATE: February 17, 2021                        Respectfully submitted,

                                               JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               Environment and Natural Resources Division
                                               United States Department of Justice


1
       Pursuant to Fed. R. Civ. P. Rule 25(d), Scott de la Vega, in his official capacity as Acting
Secretary of the Interior, is automatically substituted for David Bernhardt.
Case 1:19-cv-03729-DLF Document 27 Filed 02/17/21 Page 2 of 2




                            /s/ Paul A. Turcke
                           PAUL A. TURCKE
                           Trial Attorney
                           Natural Resources Section
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Telephone: 202-353-1389
                           E-mail: paul.turcke@usdoj.gov

                           Counsel for Defendants




                              2
